DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.
This action is in response to the applicant’s request for continued examination filed on 11 September 2020.  Claims 1-2, 4-5, 9-12, 14-15 and 18-20 are pending and examined.  Claims 1, 11 and 20 are currently amended.  Claims 3, 6-8, 13 and 16-17 are cancelled.
Response to Amendment
The Amendment filed 27 August, 2020 has been entered. Claims 1-2, 4-5, 9-12, 14-15 and 18-20 remain pending in the application.
 Response to Arguments
Applicant’s arguments, see pages 7-12 of Remarks, filed 08/27/2020, with respect to the rejection(s) of claim(s) 1-2, 4-5, 9-12, 14-15 and 18-20 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amended claims.
Claim Objections
Claims 1, 11 and 20 are objected to because of the following informalities:
Claims 1, 11 and 20, last line, “the display” should read --the displaying--;

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 18 recites similar language as a limitation in claim 11 upon which claim 18 depends. Therefore claim 18 fails to further limit the claim it depends upon. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-5, 9-12, 14-15 and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter.  	

When considering subject matter eligibility under 35 U.S.C. § 101 under the 2019 Revised Patent Subject Matter Eligibility Guidance, the Office is charged with determining whether the scope of the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). 
If the claim falls within one of the statutory categories (Step 1), the Office must then determine the two-prong inquiry for Step 2A whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea), and if so, whether the claim is integrated into a practical application of the exception.  
Claims 1, 11 and 20 are rejected under 35 U.S.C. 101 because independent claims 1, 11 and 20 are rejected under 35 USC §101 because the claimed invention is directed to an electronic device, a method and a non-transitory computer-readable storage medium respectively, which are statutory categories of invention (Step 1: Yes).  
The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea).  The abstract idea falls under “Mental Processes” Grouping.  The independent claims and the other claims recite a method for identifying, based on information on a plurality of photographing locations corresponding to a plurality of images displayed on the second region, a plurality of points of a moving path of the external device as recited in independent claims 1, 11 and 20. The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of “at least one processor”. That is, other than reciting “at least one processor” nothing 
The claim recites additional elements of controlling the display to display a first image on a first region, receive, from a user, a first input for selecting the first image, controlling the display to display a second image on a second region and to display a photographing location on a third region, transmitting information to the external device, receiving  a second input, and controlling the display to stop displaying the second image and removing the photographing location from the moving path. The controlling the display to display an image/location is recited at a high level of generality (i.e. as a general means of displaying an image/location in a map on the display), and amounts to mere image and map displaying, which is a form of insignificant extra-solution activity. The receiving an input from a user is recited at a high level generality and amounts to a general user input to select an image on a display, which is a form of insignificant extra-solution activity. The transmitting information is an insignificant extra-solution activity which amounts to “necessary data gathering and outputting” (see MPEP 2106.05(g)).  
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim is directed to the abstract idea (Step 2A—Prong 2:  Practical Application?: No)
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than insignificant extra-solution activity.  

Dependent claims 2, 4-5, 9-10, 12, 14-15 and 18-19 do not include any other additional elements that are sufficient to amount to significantly more than the judicial exception. 
Allowable Subject Matter
Claims 1-2, 4-5, 9-12, 14-15 and 18-20 would be allowable if rewritten or amended to overcome the claim objection(s) and claim rejection(s) under 35 U.S.C. 101, 112(b), 112(d) as set forth in this Office Action.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art of Yang et al. US20160139595 (A1) teaches A mobile terminal and controlling method thereof are disclosed. The present invention includes a communication module configured to transceive data with at least one drone, a display module configured to output a screen for controlling a motion of the drone, a touch interface module configured to receive a random touch drag within the displayed screen, and a controller controlling the communication module, the display module and the touch interface module, the controller generating a 1st control data for controlling an altitude of the drone if the received touch drag is recognized as a 1st direction, the controller generating a 2nd control data for controlling right and left directions of the drone if the received touch drag is recognized as a 2nd direction.
In regard to independent claim 1, Yang taken either individually or in combination with other prior art of record fails to teach or render obvious controlling the display to display a first image on a first region of the display, the first image being stored in the memory, receiving, from a user, a first input for selecting the first image, in response to receiving the first input, controlling the display to display a second image, which is identical to the first image but smaller than the first image, on a second region of the display different from the first region of the display, and to display, using a map application, a photographing location of the first image on a 
Examiner’s Note
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution. MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP §2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive.  See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R. 1.131(b), (c), (d), and (h) and therefore held not fully responsive. Generic statements such as "Applicants believe no new matter has been introduced" may be deemed insufficient.  
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGYE LIANG whose telephone number is (571)272-5410.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HONGYE LIANG/Examiner, Art Unit 3667                                                                                                                                                                                                        
/YUEN WONG/Primary Examiner, Art Unit 3667